The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 16, 2015

                                     No. 04-15-00223-CR

                                          Carlos FAZ,
                                           Appellant

                                               v.

                                      The State of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR10674
                     The Honorable Kevin M. O'Connell, Judge Presiding

                                        ORDER
        On May 13, 2015, appellant’s retained appellate attorney George Scharmen filed a
motion to withdraw stating Robert F. Gebbia had been retained; however, a notice of appearance
filed by Mr. Gebbia in the trial court stated he had not been retained for purposes of appeal. On
June 2, 2015, this court ordered Mr. Gebbia to file a response to the motion to withdraw. On
June 11, 2015, Mr. Gebbia filed a response stating he had been retained to represent appellant on
appeal. The motion to withdraw is GRANTED, and the clerk of this court is directed to update
this court’s records to reflect Mr. Gebbia as appellant’s retained attorney for purposes of this
appeal.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court